      Case 3:20-cv-00275-JPG Document 3 Filed 04/27/20 Page 1 of 1 Page ID #8



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANTONIO PAYTON, JR.,
 Petitioner,

 v.                                                                 Case No. 20–CV–00275–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                         JUDGMENT

         This matter having come before the Court,

         IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Antonio Payton, Jr.’s

proceeding for post-conviction relief is DISMISSED for lack of jurisdiction.



Dated: Friday, April 24, 2020                        MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
